EXHIBIT 10.28

KORN FERRY
THIRD AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN

1.Purpose

The purpose of the Korn Ferry Third Amended and Restated 2008 Stock Incentive
Plan (the “Plan”) is to advance the interests of Korn Ferry by stimulating the
efforts of employees, officers, non-employee directors and other service
providers, in each case who are selected to be participants, by heightening the
desire of such persons to continue working toward and contributing to the
success and progress of Korn Ferry.  The Plan provides for the grant of
Incentive and Nonqualified Stock Options, Stock Appreciation Rights, Restricted
Stock and Restricted Stock Units, any of which may be performance-based, and for
Incentive Bonuses, which may be paid in cash or stock or a combination thereof,
as determined by the Administrator.

2.Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

“Administrator” means the Administrator of the Plan in accordance with Section
19.

“Award” means an Incentive Stock Option, Nonqualified Stock Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit or Incentive Bonus
granted to a Participant pursuant to the provisions of the Plan, any of which
the Administrator may structure to qualify in whole or in part as a Performance
Award.

“Award Agreement” means a written or electronic agreement or other instrument as
may be approved from time to time by the Administrator implementing the grant of
each Award.  An Award Agreement may be in the form of an agreement to be
executed by both the Participant and the Company (or an authorized
representative of the Company) or certificates, notices or similar instruments
as approved by the Administrator.

“Board” means the board of directors of the Company.

“Cause” means (unless otherwise expressly provided in the Award Agreement or
another contract, including an employment agreement) a termination of service,
based upon a finding by the Company, acting in good faith and based on its
reasonable belief at the time, that the Participant: (1) is or has been
dishonest, incompetent, or negligent in the discharge of his or her duties to
the Company; or has refused to perform stated or assigned duties; (2) has
committed a theft or embezzlement, or a breach of confidentiality or
unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information, or a breach of fiduciary duty
involving personal profit, or a willful or negligent violation of any law, rule
or regulation or of Company rules or policy, in any material respect; or has
been convicted of a felony or misdemeanor (other than minor traffic violations
or similar offenses); (3) has materially breached any of the provisions of any
agreement with the Company or a parent corporation; or (4) has engaged in unfair
competition with, or otherwise acted intentionally in a manner injurious to the
reputation, business or assets of the Company; or has induced a customer to
break or terminate any contract with the Company or an affiliate; or has induced
any principal for whom the Company (or an affiliate) acts as agent to terminate
such agency relationship.  A termination for Cause shall be deemed to occur
(subject to reinstatement upon a contrary final determination

 

 

--------------------------------------------------------------------------------

by the Administrator) on the date when the Company first delivers notice to the
Participant of a finding of termination for Cause and shall be final in all
respects on the date following the opportunity to be heard and written notice to
the Participant that his or her service is terminated.

“Change in Control” means any of the following:

(1)An acquisition by any Person (excluding one or more Excluded Persons) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
or a pecuniary interest in (either comprising “ownership of”) more than 50% of
the Common Stock or voting securities entitled to then vote generally in the
election of directors of the Company (“Voting Stock”), after giving effect to
any new issue in the case of an acquisition from the Company; or

(2)Consummation of a merger, consolidation, or reorganization of the Company or
of a sale or other disposition of all or substantially all of the Company’s
consolidated assets as an entirety (collectively, a “Business Combination”),
other than a Business Combination (A) in which all or substantially all of the
holders of Voting Stock hold or receive directly or indirectly 50% or more of
the voting stock of the entity resulting from the Business Combination (or a
parent company), and (B) after which no Person (other than any one or more of
the Excluded Persons) owns more than 50% of the voting stock of the resulting
entity (or a parent company) who did not own directly or indirectly at least
that amount of Voting Stock immediately before the Business Combination, and (C)
after which one or more Excluded Persons own an aggregate number of shares of
the voting stock at least equal to the aggregate number of shares of voting
stock owned by any other Person who is not an Excluded Person (except for any
person described in and satisfying the conditions of Rule 13d-1(b)(1) under the
Exchange Act), if any, and who owns more than 50% of the voting stock; or

(3)Consummation of the dissolution or complete liquidation of the Company; or

(4)During any period of two consecutive years, individuals who at the beginning
of such period constituted the Board and any new director (other than a director
designated by a person who has entered into an agreement or arrangement with the
Company to effect a transaction described in clause (1) or (2) of this
definition) whose appointment, election, or nomination for election was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose appointment,
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board.

For purposes of determining whether a Change in Control has occurred, a
transaction includes all transactions in a series of related transactions.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rulings and regulations issued thereunder.

“Common Stock” means the Company’s common stock, par value $0.01, subject to
adjustment as provided in Section 12.

“Company” means Korn Ferry, a Delaware corporation, and any successor thereto.

“Detrimental Activity” with respect to a Participant means that such
Participant:

2

 

--------------------------------------------------------------------------------

(1)has directly or indirectly engaged in any business for his or her own account
that competes with the business of any entity within the Company Group (“Company
Group” means the Company, the Subsidiaries, and any affiliate of the Company or
a Subsidiary) (a business in competition with any entity within the Company
Group includes, without limitation, any business in an industry which any
business in the Company Group may conduct business from time to time and any
business in an industry which any entity within the Company Group has specific
plans to enter in the future and as to which the Participant is aware of such
planning); or

(2)has committed or engaged in an unauthorized disclosure or use of inside
information, trade secrets or other confidential information, or an unauthorized
use of trade names, trademarks, or other proprietary business designations owned
or used in connection with the business of any entity within the Company Group;
has failed to timely return to the Company in accordance with Company policy all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of any entity
within the Company Group; or

(3)has entered the employ of, renders services to, or has acquired a financial
interest in any person engaged in any business that competes with the business
of any entity within the Company Group; has acted intentionally in a manner
injurious to the reputation, business or assets of, any entity within the
Company Group; has interfered with business relationships (whether formed before
or after the date hereof) between the Company, any Subsidiary, any of their
respective affiliates, and any customers, suppliers, officers, employees,
partners, members or investors; has influenced or attempted to influence a
vendor or customer of any entity within the Company Group, either directly or
indirectly, to divert their business away from the Company Group, induced a
principal for whom an entity within the Company Group acts as agent to terminate
such agency relationship, or induced an employee of any entity within the
Company Group who earned $25,000 or more on an annualized basis during the last
six months of his or her employment to work for any business, individual,
partnership, firm, corporation, or other entity then in competition with the
business of any entity within the Company Group.

“Disability” shall mean a medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months by reason of which
the Participant is unable to engage in any substantial gainful activity.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Person” means (1) the Company or any Subsidiary; (2) any person
described in and satisfying the conditions of Rule 13d-1(b)(1) under the
Exchange Act; (3) any employee benefit plan of the Company; or (4) any
affiliates (within the meaning of the Exchange Act), successors, or heirs,
descendants or members of the immediate families of the individuals identified
in part (2) of this definition.

“Fair Market Value” means, as of any date, the closing price per share at which
the Shares are sold in the regular way on the New York Stock Exchange or, if no
Shares are traded on the New York Stock Exchange on the date in question, then
for the next preceding date for which Shares are traded on the New York Stock
Exchange.

“First Restatement Effective Date” has the meaning set forth in Section 4.

3

 

--------------------------------------------------------------------------------

“Incentive Bonus” means a bonus opportunity awarded under Section 9 pursuant to
which a Participant may become entitled to receive an amount based on
satisfaction of such performance criteria as are specified in the Award
Agreement.

“Incentive Stock Option” means a stock option that satisfies the requirements
for an “incentive stock option” within the meaning of Section 422 of the Code
and does not provide that it will not be treated as an “incentive stock option”.

“Nonemployee Director” means each person who is, or is elected to be, a member
of the Board and who is not an employee of the Company or any Subsidiary.

“Nonqualified Stock Option” means a stock option that is not an “incentive stock
option” within the meaning of Section 422 of the Code.

“Option” means an Incentive Stock Option and/or a Nonqualified Stock Option
granted pursuant to Section 6 of the Plan.

“Participant” means any individual described in Section 3 to whom Awards have
been granted from time to time by the Administrator and any authorized
transferee of such individual.

“Performance Award” means an Award, the grant, issuance, retention, vesting or
settlement of which is subject to satisfaction of one or more Qualifying
Performance Criteria established pursuant to Section 13.

“Person” means an association, a corporation, an individual, a partnership, a
trust or any other entity or organization, including a governmental entity and a
“person” as that term is used under Section 13(d) or 14 (d) of the Exchange Act.

“Plan” means the Third Amended and Restated Korn Ferry 2008 Stock Incentive Plan
as set forth herein and as amended from time to time.

“Prior Plan” means the Company’s Performance Award Plan.

“Qualifying Performance Criteria” has the meaning set forth in Section 13(b).

“Restricted Stock” means Shares granted pursuant to Section 8 of the Plan.

“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Section 8 pursuant to which Shares or cash in lieu thereof may be issued in the
future.

“Second Restatement Effective Date” has the meaning set forth in Section 4.

“Share” means a share of the Common Stock, subject to adjustment as provided in
Section 12.

“Stock Appreciation Right” means a right granted pursuant to Section 7 of the
Plan that entitles the Participant to receive, in cash or Shares or a
combination thereof, as determined by the Administrator, value equal to or
otherwise based on the excess of (i) the market price of a specified number of
Shares at the time of exercise over (ii) the exercise price of the right, as
established by the Administrator on the date of grant.

4

 

--------------------------------------------------------------------------------

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company where each of the corporations in the
unbroken chain other than the last corporation owns stock possessing at least 50
percent or more of the total combined voting power of all classes of stock in
one of the other corporations in the chain, and if specifically determined by
the Administrator in the context other than with respect to Incentive Stock
Options, may include an entity that is directly or indirectly controlled by the
Company.

“Termination of Employment” means ceasing to serve as a full-time employee of
the Company and its Subsidiaries or, with respect to a Nonemployee Director or
other service provider who is not an employee, ceasing to serve as such for the
Company, except that with respect to all or any Awards held by a Participant (i)
the Administrator may determine, subject to Section 6(d), that an approved leave
of absence or approved employment on a less than full-time basis is not
considered a Termination of Employment, (ii) the Administrator may determine
that a transition of employment to service with a partnership, joint venture or
corporation not meeting the requirements of a Subsidiary in which the Company or
a Subsidiary is a party is not considered a Termination of Employment, (iii)
service as a member of the Board or other service provider shall constitute
continued employment with respect to Awards granted to a Participant while he or
she served as an employee, and (iv) service as an employee of the Company or a
Subsidiary shall constitute continued employment with respect to Awards granted
to a Participant while he or she served as a member of the Board or other
service provider.  The Administrator shall determine whether any corporate
transaction, such as a sale or spin-off of a division or subsidiary that employs
a Participant, shall be deemed to result in a Termination of Employment with the
Company and its Subsidiaries for purposes of any affected Participant’s Options,
and the Administrator’s decision shall be final and binding.

“Third Restatement Effective Date” has the meaning set forth in Section 4.

 

3.Eligibility

Any person who is a current or prospective officer or employee of the Company or
of any Subsidiary shall be eligible for selection by the Administrator for the
grant of Awards hereunder.  In addition, Nonemployee Directors and any other
service providers who have been retained to provide consulting, advisory or
other services to the Company or to any Subsidiary shall be eligible for the
grant of Awards hereunder as determined by the Administrator.  Incentive Stock
Options may only be granted to employees of the Company or any Subsidiary within
the meaning of the Code, as selected by the Administrator.  For purposes of this
Plan, the Chairman of the Board’s status as an employee shall be determined by
the Administrator.

4.Effective Date and Termination of Plan

This Plan was originally adopted by the Board as of August 22, 2008, and became
effective when it was approved by the Company’s stockholders on September 23,
2008.  The Plan was amended and restated effective upon the approval of the
Company’s stockholders on September 10, 2009 (the “First Restatement Effective
Date”).  The second amendment and restatement of the Plan was adopted by the
Board of Directors of the Company on August 22, 2012 and it became effective
when it was approved by the Company’s stockholders on September 27, 2012 (the
“Second Restatement Effective Date”).  This third amendment and restatement of
the Plan was adopted by the Board of Directors of the Company on August 23, 2016
and it will become effective (the “Third Restatement Effective Date”), when it
is approved by the Company’s stockholders.  The Plan shall remain available for
the grant of Awards until the tenth (10th) anniversary of the Third Restatement
Effective Date; provided, however, that Incentive Stock Options may not be
granted under the Plan after the tenth (10th) anniversary of the date of the
Board’s approval of the third amendment and restatement of the
Plan.  Notwithstanding the foregoing, the

5

 

--------------------------------------------------------------------------------

Plan may be terminated at such earlier time as the Board may
determine.  Termination of the Plan will not affect the rights and obligations
of the Participants and the Company arising under Awards theretofore granted and
then in effect. The Plan was further revised effective January 1, 2019 to
reflect the Company’s name change but stockholder approval was not required in
connection with such revisions. The Plan as amended and restated hereunder shall
apply to Awards granted on or after the Third Restatement Effective
Date.  Except as specifically provided for herein, the provisions of the Plan in
existence prior to this third amendment and restatement shall continue to govern
Awards granted prior to the Third Restatement Effective Date.

5.Shares Subject to the Plan and to Awards

(a)Aggregate Limits.  The aggregate number of Shares issuable pursuant to all
Awards granted under this Plan on and after July 31, 2016 shall not exceed
7,425,258 plus any Shares (i) subject to outstanding awards under the Second
Amended and Restated 2008 Stock Incentive Plan as of July 31, 2016 or (ii)
subject to outstanding awards under the Prior Plan as of August 8, 2008 that, in
each case, on or after July 31, 2016 cease for any reason to be subject to such
awards (other than by reason of exercise or settlement of the awards to the
extent they are exercised for or settled in vested and nonforfeitable shares);
provided that (i) any Shares issued under Options or Stock Appreciation Rights
shall be counted against this limit on a one-for-one basis; and (ii) any Shares
issued as or under Awards other than Options or Stock Appreciation Rights shall
be counted against this limit as 2.3 Shares for every one (1) Share subject to
such Award.  The aggregate number of Shares available for grant under this Plan
and the number of Shares subject to outstanding Awards shall be subject to
adjustment as provided in Section 12.  The Shares issued pursuant to Awards
granted under this Plan may be shares that are authorized and unissued or shares
that were reacquired by the Company, including shares purchased in the open
market.

(b)Issuance of Shares.  For purposes of Section 5(a), the aggregate number of
Shares issued under this Plan at any time shall equal only the number of Shares
actually issued upon exercise or settlement of an Award under this Plan.  Shares
subject to Awards that have been canceled, expired, forfeited or otherwise not
issued under an Award and Shares subject to Awards settled in cash shall not
count as Shares issued under this Plan.  Notwithstanding the foregoing, Shares
subject to an Award under the Plan may not again be made available for issuance
under the Plan if such Shares are: (i) Shares that were subject to a
stock-settled Stock Appreciation Right and were not issued upon the net
settlement or net exercise of such Stock Appreciation Right, (ii) Shares
delivered to or withheld by the Company to pay the exercise price of an Option,
(iii) Shares delivered to or withheld by the Company to pay the withholding
taxes related to an Award, or (iv) Shares repurchased on the open market with
the proceeds of an Option exercise.  Any Shares that again become available for
grant pursuant to Section 5(a) or this Section 5(b) shall be added back as one
(1) Share if such Shares were subject to Options or Stock Appreciation Rights
granted under this Plan, and as 2.3 Shares if such Shares were subject to Awards
other than Options or Stock Appreciation Rights granted under this Plan.

(c)Tax Code Limits.  The aggregate number of Shares that may be granted pursuant
to Awards during any calendar year to any one Participant shall not exceed
500,000, which number shall be calculated and adjusted pursuant to Section 12
only to the extent that such calculation or adjustment will not affect the
status of any Award intended to qualify as “performance-based compensation”
under Section 162(m) of the Code but which number shall not count any tandem
SARs (as defined in Section 7).  The aggregate number of Shares that may be
issued pursuant to the exercise of Incentive Stock Options granted under this
Plan after the Third Restatement Effective Date shall not exceed 7,425,258,
which number shall be calculated and adjusted pursuant to Section 12 only to the
extent that such calculation or adjustment will not affect the status of any
option intended to qualify as an Incentive Stock Option under Section 422 of the
Code.  The maximum cash amount payable pursuant to all Incentive Bonus Awards
granted in any calendar year to any Participant under this Plan that are
intended to satisfy the

6

 

--------------------------------------------------------------------------------

requirements for “performance-based compensation” under Section 162(m) of the
Code shall not exceed $5,000,000.

(d)Director Awards.  The aggregate number of Shares subject to Options and Stock
Appreciation Rights granted under this Plan during any calendar year to any one
Nonemployee Director shall not exceed 50,000, and the aggregate number of Shares
issued or issuable under all Awards granted under this Plan other than Options
or Stock Appreciation Rights during any calendar year to any one Nonemployee
Director shall not exceed 25,000; provided, however, that in the calendar year
in which a Nonemployee Director first joins the Board of Directors or is first
designated as Chairman of the Board of Directors or Lead Director, the maximum
number of shares subject to Awards granted to the Participant may be up to two
hundred percent (200%) of the number of shares set forth in the foregoing limits
and the foregoing limits shall not count any tandem SARs (as defined in Section
7).

6.Options

(a)Option Awards.  Options may be granted at any time and from time to time
prior to the termination of the Plan to Participants as determined by the
Administrator.  No Participant shall have any rights as a stockholder with
respect to any Shares subject to Option hereunder until said Shares have been
issued.  Each Option shall be evidenced by an Award Agreement.  Options granted
pursuant to the Plan need not be identical but each Option must contain and be
subject to the terms and conditions set forth below.

(b)Price.  The Administrator will establish the exercise price per Share under
each Option, which, in no event will be less than the Fair Market Value of the
Shares on the date of grant; provided, however, that the exercise price per
Share with respect to an Option that is granted in connection with a merger or
other acquisition as a substitute or replacement award for options held by
optionees of the acquired entity may be less than 100% of the Fair Market Value
of the Shares on the date such Option is granted if such exercise price is based
on a formula set forth in the terms of the options held by such optionees or in
the terms of the agreement providing for such merger or other acquisition that
satisfies the requirements of (i) Section 409A of the Code, if such options held
by such optionees are not intended to qualify as Incentive Stock Option, and
(ii) Section 424(a) of the Code, if such options held by such optionees are
intended to qualify as Incentive Stock Options.  The exercise price of any
Option may be paid in Shares, cash or a combination thereof, as determined by
the Administrator, including an irrevocable commitment by a broker to pay over
such amount from a sale of the Shares issuable under an Option, the delivery of
previously owned Shares and withholding of Shares otherwise deliverable upon
exercise.

(c)No Repricing without Stockholder Approval.  Other than in connection with a
change in the Company’s capitalization (as described in Section 12), the Company
shall not, without stockholder approval, (i) reduce the exercise price of an
Option, (ii) exchange an Option for a new Option or Stock Appreciation Right
with a lower exercise price or (iii) at any time when the exercise price of an
Option is above the Fair Market Value of a Share, exchange such Option for cash
or other property.

(d)Provisions Applicable to Options.  Subject to the other provisions set forth
in this Plan, the date on which Options become exercisable shall be determined
at the sole discretion of the Administrator and set forth in an Award Agreement;
provided, however, that Options granted to employees may not become exercisable,
vest or be settled, in whole or in part, prior to the one (1) year anniversary
of the date of grant except in connection with acceleration due to a Change in
Control, death or Disability.  Notwithstanding the foregoing, up to 5% of the
aggregate number of Shares authorized for issuance under this Plan (as described
in Section 5(a)) may be issued pursuant to Awards subject to any, or no, vesting
conditions, as the Administrator determines appropriate.  Unless provided
otherwise in the

7

 

--------------------------------------------------------------------------------

applicable Award Agreement, to the extent that the Administrator determines that
an approved leave of absence is not a Termination of Employment, the vesting
period and/or exercisability of an Option shall be adjusted by the Administrator
during or to reflect the effects of any period during which the Participant is
on an approved leave of absence or is employed on a less than full-time basis.

(e)Term of Options and Termination of Employment:  The Administrator shall
establish the term of each Option, which in no case shall exceed a period of ten
(10) years from the date of grant; provided, however, the term of an Option
(other than an Incentive Stock Option) shall be automatically extended if, at
the time of its scheduled expiration, the Participant holding such Option is
prohibited by law or the Company’s insider trading policy from exercising the
Option, which extension shall expire on the thirtieth (30th) day following the
date such prohibition no longer applies.  Unless an Option earlier expires upon
the expiration date established pursuant to the foregoing sentence, upon the
termination of the Participant’s employment, his or her rights to exercise an
Option then held shall be only as follows, unless the Administrator specifies
otherwise:

(1)Death.  Upon the death of a Participant while in the employ of the Company or
any Subsidiary or while serving as a member of the Board, all of the
Participant’s Options then held shall be exercisable by his or her estate, heir
or beneficiary at any time during the one (1) year period commencing on the date
of death, but only to the extent that the Options are exercisable as of that
date.  Any and all of the deceased Participant’s Options that are not exercised
during the one (1) year period commencing on the date of death shall terminate
as of the end of such one (1) year period.  To the extent that any Option is not
exercisable as of the date of death, such portion of the Option shall remain
unexercisable and shall terminate as of such date.

If a Participant should die within thirty (30) days of his or her Termination of
Employment with the Company and its Subsidiaries, an Option shall be exercisable
by his or her estate, heir or beneficiary at any time during the one (1) year
period commencing on the date of termination, but only to the extent of the
number of Shares as to which such Option was exercisable as of the date of such
termination.  Any and all of the deceased Participant’s Options that are not
exercised during the one (1) year period commencing on the date of termination
shall terminate as of the end of such one (1) year period.  A Participant’s
estate shall mean his or her legal representative or other person who so
acquires the right to exercise the Option by bequest or inheritance or by reason
of the death of the Participant.

(2)Disability.  Upon Termination of Employment as a result of a Participant’s
Disability, all of the Participant’s Options then held shall be exercisable
during the one (1) year period commencing on the date of termination, but only
to the extent that the Options are exercisable as of that date.  Any and all
Options that are not exercised during the one (1) year period commencing on the
date of termination shall terminate as of the end of such one (1) year
period.  To the extent that any Option is not exercisable as of the date of
Disability, such portion of the Option shall remain unexercisable and shall
terminate as of such date.

(3)Other Reasons.  Upon the date of a termination of a Participant’s employment
for any reason other than those stated above in Sections 6(e)(1) and (e)(2) or
as described in Section 15, (A) to the extent that any Option is not exercisable
as of such termination date, such portion of the Option shall remain
unexercisable and shall terminate as of such date, and (B) to the extent that
any Option is exercisable as of such termination date, such portion of the
Option shall expire on the earlier of (i) ninety (90) days following such date
and (ii) the expiration date of such Option.

8

 

--------------------------------------------------------------------------------

(f)Incentive Stock Options.  Notwithstanding anything to the contrary in this
Section 6, in the case of the grant of an Option intending to qualify as an
Incentive Stock Option: (i) if the Participant owns stock possessing more than
10 percent of the combined voting power of all classes of stock of the Company
(a “10% Shareholder”), the exercise price of such Option must be at least 110
percent of the Fair Market Value of the Shares on the date of grant and the
Option must expire within a period of not more than five (5) years from the date
of grant, and (ii) Termination of Employment will occur when the person to whom
an Award was granted ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company and its Subsidiaries.  Notwithstanding anything in this Section 6 to the
contrary, options designated as Incentive Stock Options shall not be eligible
for treatment under the Code as Incentive Stock Options (and will be deemed to
be Nonqualified Stock Options) to the extent that either (a) the aggregate Fair
Market Value of Shares (determined as of the time of grant) with respect to
which such Options are exercisable for the first time by the Participant during
any calendar year (under all plans of the Company and any Subsidiary) exceeds
$100,000, taking Options into account in the order in which they were granted,
or (b) such Options otherwise remain exercisable but are not exercised within
three (3) months of Termination of Employment (or such other period of time
provided in Section 422 of the Code).

(g)No Stockholder Rights.  Participants shall have no voting rights and will
have no rights to receive dividends or dividend equivalents in respect of an
Option or any Shares subject to an Option until the Participant has become the
holder of record of such Shares.  

7.Stock Appreciation Rights

Stock Appreciation Rights may be granted to Participants from time to time
either in tandem with or as a component of other Awards granted under the Plan
(“tandem SARs”) or not in conjunction with other Awards (“freestanding SARs”)
and may, but need not, relate to a specific Option granted under Section 6.  The
provisions of Stock Appreciation Rights need not be the same with respect to
each grant or each recipient.  Any Stock Appreciation Right granted in tandem
with an Award may be granted at the same time such Award is granted or at any
time thereafter before exercise or expiration of such Award.  All freestanding
SARs shall be granted subject to the same terms and conditions applicable to
Options as set forth in Section 6 (including the minimum vesting provisions in
Section 6(d)) and all tandem SARs shall have the same exercise price, vesting,
exercisability, forfeiture and termination provisions as the Award to which they
relate.  Subject to the provisions of Section 6 and the immediately preceding
sentence, the Administrator may impose such other conditions or restrictions on
any Stock Appreciation Right as it shall deem appropriate.  Stock Appreciation
Rights may be settled in Shares, cash or a combination thereof, as determined by
the Administrator and set forth in the applicable Award Agreement.  Other than
in connection with a change in the Company’s capitalization (as described in
Section 12), the Company shall not, without stockholder approval, (i) reduce the
exercise price of a Stock Appreciation Right, (ii) exchange a Stock Appreciation
Right for a new Option or Stock Appreciation Right with a lower exercise price
or (iii) at any time when the exercise price of a Stock Appreciation Right is
above the Fair Market Value of a Share, exchange such Stock Appreciation Right
for cash or other property.  Participants shall have no voting rights and will
have no rights to receive dividends or dividend equivalents in respect of Stock
Appreciation Rights or any Shares subject to Stock Appreciation Rights until the
Participant has become the holder of record of such Shares.

8.Restricted Stock and Restricted Stock Units

(a)Restricted Stock and Restricted Stock Unit Awards.  Restricted Stock and
Restricted Stock Units may be granted at any time and from time to time prior to
the termination of the Plan to Participants as determined by the
Administrator.  Restricted Stock is an award or issuance of Shares the grant,
issuance, retention, vesting and/or transferability of which is subject during
specified periods of

9

 

--------------------------------------------------------------------------------

time to such conditions (including continued employment or performance
conditions) and terms as the Administrator deems appropriate.  Restricted Stock
Units are Awards denominated in units of Shares under which the issuance of
Shares is subject to such conditions (including continued employment or
performance conditions) and terms as the Administrator deems appropriate.  Each
grant of Restricted Stock and Restricted Stock Units shall be evidenced by an
Award Agreement.  Unless determined otherwise by the Administrator, each
Restricted Stock Unit will be equal to one Share and will entitle a Participant
to either the issuance of Shares or payment of an amount of cash determined with
reference to the value of Shares.  To the extent determined by the
Administrator, Restricted Stock and Restricted Stock Units may be satisfied or
settled in Shares, cash or a combination thereof.  Restricted Stock and
Restricted Stock Units granted pursuant to the Plan need not be identical but
each grant of Restricted Stock and Restricted Stock Units must contain and be
subject to the terms and conditions set forth below.

(b)Contents of Agreement.  Each Award Agreement shall contain provisions
regarding (i) the number of Shares or Restricted Stock Units subject to such
Award or a formula for determining such number, (ii) the purchase price of the
Shares, if any, and the means of payment, (iii) the performance criteria, if
any, and level of achievement versus these criteria that shall determine the
number of Shares or Restricted Stock Units granted, issued, retainable and/or
vested, (iv) such terms and conditions on the grant, issuance, vesting and/or
forfeiture of the Shares or Restricted Stock Units as may be determined from
time to time by the Administrator, (v) the term of the performance period, if
any, as to which performance will be measured for determining the number of such
Shares or Restricted Stock Units, and (vi) restrictions on the transferability
of the Shares or Restricted Stock Units.  Shares issued under a Restricted Stock
Award may be issued in the name of the Participant and held by the Participant
or held by the Company, in each case as the Administrator may provide.

(c)Vesting and Performance Criteria.  Subject to the other provisions set forth
in this Plan, the grant, issuance, retention, vesting and/or settlement of
shares of Restricted Stock and Restricted Stock Units will occur when and in
such installments as the Administrator determines or under criteria the
Administrator establishes, which may include Qualifying Performance
Criteria.  The vesting and/or settlement of Shares under any Award that is based
on performance criteria and level of achievement versus such criteria may not
occur prior to the twelfth month following its date of grant, except in
connection with acceleration due to a Change in Control, death or
Disability.  The vesting and/or settlement of Shares under any Restricted Stock
or Restricted Stock Unit Award that is based solely upon continued employment
and/or the passage of time may not vest or be settled in full prior to the
thirty-sixth month following its date of grant, but may be subject to pro-rata
vesting over such period, except that the Administrator may provide for the
satisfaction and/or lapse of all conditions under any such Award in the event of
the Participant’s death or Disability or in connection with a Change in Control,
and the Administrator may provide that any such restriction or limitation will
not apply in the case of a Restricted Stock or Restricted Stock Unit Award that
is issued in payment or settlement of compensation that has been earned by the
Participant.  Notwithstanding the foregoing, up to 5% of the aggregate number of
Shares authorized for issuance under this Plan (as described in Section 5(a))
may be issued pursuant to Awards subject to any, or no, vesting conditions, as
the Administrator determines appropriate.  In addition, the limitations set
forth in this paragraph shall not apply to any Awards granted to Nonemployee
Directors. Notwithstanding anything in this Plan to the contrary, the
performance criteria for any Restricted Stock or Restricted Stock Unit that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code will be a measure based on one or more Qualifying
Performance Criteria selected by the Administrator and specified when the Award
is granted.

(d)Discretionary Adjustments and Limits.  Subject to the limits imposed under
Section 162(m) of the Code for Awards that are intended to qualify as
“performance-based compensation,” notwithstanding the satisfaction of any
performance goals, the number of Shares granted, issued, retainable and/or
vested under an Award of Restricted Stock or Restricted Stock Units on account
of

10

 

--------------------------------------------------------------------------------

either financial performance or personal performance evaluations may, to the
extent specified in the Award Agreement, be reduced, but not increased, by the
Administrator on the basis of such further considerations as the Administrator
shall determine.

(e)Voting Rights.  Unless otherwise determined by the Administrator,
Participants holding shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those shares during the period of
restriction.  Participants shall have no voting rights with respect to Shares
underlying Restricted Stock Units unless and until such Shares are reflected as
issued and outstanding shares on the Company’s stock ledger.

(f)Dividends and Distributions.  Participants in whose name Restricted Stock is
granted shall be entitled to receive all dividends and other distributions paid
with respect to those Shares, unless determined otherwise by the
Administrator.  The Administrator will determine whether any such dividends or
distributions will be automatically reinvested in additional shares of
Restricted Stock and subject to the same restrictions on transferability as the
Restricted Stock with respect to which they were distributed or whether such
dividends or distributions will be paid in cash.  Shares underlying Restricted
Stock Units shall be entitled to dividends or dividend equivalents only to the
extent provided by the Administrator.

(g)No Dividends or Dividend Equivalents on Unvested Performance
Awards.  Notwithstanding anything herein to the contrary, in no event will
dividends or dividend equivalents be paid with respect to unvested Awards of
Restricted Stock or Restricted Stock Units that are subject to performance-based
vesting criteria.  Dividends or dividend equivalents accrued on or in respect of
such Awards shall become payable (if at all) no earlier than the date the
performance-based vesting criteria have been achieved and the underlying
Restricted Stock or Restricted Stock Units have been earned.

9.Incentive Bonuses

(a)General.  Each Incentive Bonus Award will confer upon the Participant the
opportunity to earn a future payment tied to the level of achievement with
respect to one or more performance criteria established for a performance period
established by the Administrator.

(b)Incentive Bonus Document.  The terms of any Incentive Bonus will be set forth
in an Award Agreement.  Each Award Agreement evidencing an Incentive Bonus shall
contain provisions regarding (i) the target and maximum amount payable to the
Participant as an Incentive Bonus, (ii) the performance criteria and level of
achievement versus these criteria that shall determine the amount of such
payment, (iii) the term of the performance period as to which performance shall
be measured for determining the amount of any payment, (iv) the timing of any
payment earned by virtue of performance, (v) restrictions on the alienation or
transfer of the Incentive Bonus prior to actual payment, (vi) forfeiture
provisions and (vii) such further terms and conditions, in each case not
inconsistent with this Plan as may be determined from time to time by the
Administrator.

(c)Performance Criteria.  The Administrator shall establish the performance
criteria and level of achievement versus these criteria that shall determine the
target and maximum amount payable under an Incentive Bonus, which criteria may
be based on financial performance and/or personal performance evaluations.  The
Administrator may specify the percentage of the target Incentive Bonus that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code.  Notwithstanding anything to the contrary herein,
the performance criteria for any portion of an Incentive Bonus that is intended
by the Administrator to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be a measure based on one
or more Qualifying Performance Criteria (as defined in Section 13(b)) selected
by the Administrator and specified

11

 

--------------------------------------------------------------------------------

at the time the Incentive Bonus is granted.  The Administrator shall certify the
extent to which any Qualifying Performance Criteria has been satisfied, and the
amount payable as a result thereof, prior to payment of any Incentive Bonus that
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code.

(d)Timing and Form of Payment.  The Administrator shall determine the timing of
payment of any Incentive Bonus.  Payment of the amount due under an Incentive
Bonus may be made in cash or in Shares, as determined by the Administrator.  The
Administrator may provide for or, subject to such terms and conditions as the
Administrator may specify, may permit a Participant to elect for the payment of
any Incentive Bonus to be deferred to a specified date or event.

(e)Discretionary Adjustments.  Notwithstanding satisfaction of any performance
goals, the amount paid under an Incentive Bonus on account of either financial
performance or personal performance evaluations may be reduced, but not
increased, by the Administrator on the basis of such further considerations as
the Administrator shall determine.

10.Deferral of Gains

The Administrator may, in an Award Agreement or otherwise, provide for the
deferred delivery of Shares or cash upon settlement, vesting or other events
with respect to Restricted Stock Units, or in payment or satisfaction of an
Incentive Bonus.  Notwithstanding anything herein to the contrary, in no event
will any election to defer the delivery of Shares or any other payment with
respect to any Award be allowed if the Administrator determines, in its sole
discretion, that the deferral would result in the imposition of the additional
tax under Section 409A(a)(1)(B) of the Code.  The Company, the Board and the
Administrator shall have no liability to a Participant, or any other party, if
an Award that is intended to be exempt from, or compliant with, Section 409A of
the Code is not so exempt or compliant or for any action taken by the Board or
Administrator.

11.Conditions and Restrictions Upon Securities Subject to Awards

The Administrator may provide that the Shares issued upon exercise of an Option
or Stock Appreciation Right or otherwise subject to or issued under an Award
shall be subject to such further agreements, restrictions, conditions or
limitations as the Administrator in its discretion may specify prior to the
exercise of such Option or Stock Appreciation Right or the grant, vesting or
settlement of such Award, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Shares issued upon exercise, vesting or settlement of such Award (including
the actual or constructive surrender of Shares already owned by the Participant)
or payment of taxes arising in connection with an Award.  Without limiting the
foregoing, such restrictions may address the timing and manner of any resales by
the Participant or other subsequent transfers by the Participant of any Shares
issued under an Award, including without limitation (i) restrictions under an
insider trading policy or pursuant to applicable law, (ii) restrictions designed
to delay and/or coordinate the timing and manner of sales by the Participant and
holders of other Company equity compensation arrangements, (iii) restrictions as
to the use of a specified brokerage firm for such resales or other transfers,
and (iv) provisions requiring Shares to be sold on the open market or to the
Company in order to satisfy tax withholding or other obligations.

12.Adjustment of and Changes in the Shares

In the event that any stock dividend, stock split or a combination or
consolidation of the outstanding Shares into a lesser number of shares, is
declared with respect to the Shares, the authorization limits under Sections
5(a), 5(c) and 5(d) shall be increased or decreased proportionately, and the
Shares

12

 

--------------------------------------------------------------------------------

then subject to each Award shall be increased or decreased proportionately
without any change in the aggregate purchase price therefor.  In the event of an
extraordinary distribution on the Shares or in the event the Shares shall be
changed into or exchanged for a different number or class of shares of stock or
securities of the Company or of another corporation or other property, whether
through recapitalization, reorganization, reclassification, merger,
consolidation, split-up, spinoff, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, or any other similar
corporate transaction or event affects the Shares such that an equitable
adjustment would be required in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the authorization limits under Sections 5(a), 5(c) and 5(d) shall be
adjusted proportionately, and an equitable adjustment shall be made to each
Share subject to an Award such that no dilution or enlargement of the benefits
or potential benefits occurs.  Each such Share then subject to each Award shall
be adjusted to the number and class of shares or other property into which each
outstanding Share shall be so exchanged such that no dilution or enlargement of
the benefits occurs, all without change in the aggregate purchase price for the
Shares then subject to each Award.  Action by the Administrator pursuant to this
Section 12 may include adjustment to any or all of: (i) the number and type of
Shares (or other securities or other property) that thereafter may be made the
subject of Awards or be delivered under the Plan; (ii) the number and type of
Shares (or other securities or other property) subject to outstanding Awards;
(iii) the purchase price or exercise price of a Share under any outstanding
Award or the measure to be used to determine the amount of the benefit payable
on an Award; and (iv) any other adjustments the Administrator determines to be
equitable.

No right to purchase fractional shares shall result from any adjustment in
Awards pursuant to this Section 12.  In case of any such adjustment, the Shares
or other security subject to the Award shall be rounded down to the nearest
whole share.  The Company shall notify Participants holding Awards subject to
any adjustments pursuant to this Section 12 of such adjustment, but (whether or
not notice is given) such adjustment shall be effective and binding for all
purposes of the Plan.

13.Qualifying Performance-Based Compensation

(a)General.  The Administrator may establish performance criteria and level of
achievement versus such criteria that shall determine the number of Shares,
units or cash to be granted, retained, vested, issued or issuable under or in
settlement of or the amount payable pursuant to an Award, which criteria may be
based on Qualifying Performance Criteria or other standards of financial
performance and/or personal performance evaluations.  In addition, the
Administrator may specify that an Award or a portion of an Award is intended to
satisfy the requirements for “performance-based compensation” under Section
162(m) of the Code, provided that the performance criteria for such Award or
portion of an Award that is intended by the Administrator to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code shall be a measure based on one or more Qualifying Performance Criteria
selected by the Administrator and specified at the time the Award is
granted.  The Administrator shall certify the extent to which any Qualifying
Performance Criteria has been satisfied, and the amount payable as a result
thereof, prior to payment, settlement or vesting of any Award that is intended
to satisfy the requirements for “performance-based compensation” under Section
162(m) of the Code.  Notwithstanding satisfaction of any performance goals, the
number of Shares issued under or the amount paid under an Award may be reduced,
but not increased, by the Administrator on the basis of such further
considerations as the Administrator in its sole discretion shall determine;
provided, however, that, in the case of Share-based Awards the Administrator
shall have such discretion only to the extent specified in the Award Agreement.

(b)Qualifying Performance Criteria.  For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, or derivations of

13

 

--------------------------------------------------------------------------------

such performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit or
Subsidiary, either individually, alternatively or in any combination, and
measured over the performance period established by the Administrator, on an
absolute basis or relative to a pre-established target, to previous results or
to a designated comparison group, either based upon United States Generally
Accepted Accounting Principles (“GAAP”) or non-GAAP financial results, in each
case as specified by the Administrator: (i) cash flow (before or after
dividends), (ii) earnings per share (including earnings before interest, taxes,
depreciation and amortization), (iii) stock price, (iv) return on equity, (v)
total stockholder return, (vi) return on capital (including return on total
capital or return on invested capital), (vii) return on assets or net assets,
(viii) market capitalization, (ix) economic value added, (x) debt leverage (debt
to capital), (xi) revenue, (xii) income or net income, (xiii) operating income,
(xiv) operating profit or net operating profit, (xv) operating margin or profit
margin, (xvi) return on operating revenue, (xvii) cash from operations, (xviii)
operating ratio, (xix) operating revenue, (xx) market share, (xxi) product
development or release schedules, (xxii) new product innovation, (xxiii) product
cost reduction through advanced technology, (xxiv) brand recognition/acceptance,
(xxv) product ship targets, (xxvi) cost reductions, customer service, (xxvii)
customer satisfaction, or (xxviii) the sales of assets or subsidiaries.  To the
extent consistent with Section 162(m) of the Code, the Administrator may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria (A) to eliminate the effects of charges for restructurings,
discontinued operations, and all items of gain, loss or expense that are unusual
or infrequently occurring or related to the acquisition or disposal of a segment
of a business or related to a change in accounting principle all as determined
in accordance with applicable accounting provisions, as well as the cumulative
effect of accounting changes, in each case as determined in accordance with GAAP
or identified in the Company’s financial statements or notes to the financial
statements, (B) to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation, claims, judgments or
settlements, (iii) the effect of changes in tax law or other such laws or
provisions affecting reported results, (iv) accruals for reorganization and
restructuring programs, (v) accruals of any amounts for payment under this Plan
or any other compensation arrangement maintained by the Company, (vi) foreign
exchange gains and losses, and (vii) acquisitions or divestitures, and (C) for
such other events as the Administrator shall deem appropriate, if such
adjustment is timely approved in connection with the establishment of such
Qualifying Performance Criteria.

14.Transferability

Each Award may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated by a Participant other than by will or the laws of
descent and distribution, and each Option or Stock Appreciation Right shall be
exercisable only by the Participant during his or her lifetime.  Notwithstanding
the foregoing, outstanding Options may be exercised following the Participant’s
death by the Participant’s beneficiaries or as permitted by the
Administrator.  Further, and notwithstanding the foregoing, to the extent
permitted by the Administrator, the person to whom an Award is initially granted
(the “Grantee”) may transfer an Award to any “family member” of the Grantee (as
such term is defined in Section A.1(a)(5) of the General Instructions to Form
S-8 under the Securities Act of 1933, as amended (“Form S-8”)), to trusts solely
for the benefit of such family members and to partnerships in which such family
members and/or trusts are the only partners; provided that, (i) as a condition
thereof, the transferor and the transferee must execute a written agreement
containing such terms as specified by the Administrator, and (ii) the transfer
is pursuant to a gift or a domestic relations order to the extent permitted
under the General Instructions to Form S-8.  Except to the extent specified
otherwise in the agreement the Administrator provides for the Grantee and
transferee to execute, all vesting, exercisability and forfeiture provisions
that are conditioned on the Grantee’s continued employment or service shall
continue to be determined with reference to the Grantee’s employment or service
(and not to the status of the transferee) after any transfer of an Award
pursuant to this Section 14, and the responsibility to pay any

14

 

--------------------------------------------------------------------------------

taxes in connection with an Award shall remain with the Grantee notwithstanding
any transfer other than by will or intestate succession.

15.Suspension or Termination of Awards; Clawback Policy

Except as otherwise provided by the Administrator, if at any time (including
after a notice of exercise has been delivered or an award has vested) the Chief
Executive Officer or any other person designated by the Administrator (each such
person, an “Authorized Officer”) reasonably believes that a Participant may have
committed any act constituting Cause for termination of employment or any
Detrimental Activity, the Authorized Officer, Administrator or the Board may
suspend the Participant’s rights to exercise any Option, to vest in an Award,
and/or to receive payment for or receive Shares in settlement of an Award
pending a determination of whether such an act has been committed.

If the Administrator or an Authorized Officer determines a Participant has
committed any act constituting Cause for termination of employment or any
Detrimental Activity, then except as otherwise provided by the Administrator,
(i) none of the Participant, his or her estate or any transferee shall be
entitled to exercise any Option or Stock Appreciation Right whatsoever, vest in
or have the restrictions on an Award lapse, or otherwise receive payment of an
Award, (ii) the Participant will forfeit all outstanding Awards and (iii) the
Participant may be required, at the Administrator’s sole discretion, to return
and/or repay to the Company any then unvested Shares previously issued under the
Plan.  In making such determination, the Administrator or an Authorized Officer
shall give the Participant an opportunity to appear and present evidence on his
or her behalf at a hearing before the Administrator or its designee or an
opportunity to submit written comments, documents, information and arguments to
be considered by the Administrator.  Any dispute by a Participant or other
person as to the determination of the Administrator shall be resolved pursuant
to Section 24 of the Plan.

Awards granted under the Plan shall be subject to the Company’s clawback policy,
as in effect and applicable to the Participant from time to time.

16.Agreement to Repayments of Incentive Compensation When Repayments Are
Required Under Federal Law. 

This provision applies to any policy adopted by the New York Stock Exchange (or
any other exchange on which the securities of the Company are listed) pursuant
to Section 10D of the Securities Exchange Act of 1934.  To the extent any such
policy requires the repayment of incentive-based compensation received by a
Participant, whether paid pursuant to an Award granted under this Plan or any
other plan of incentive-based compensation maintained in the past or adopted in
the future by the Company, by accepting an Award under this Plan, the
Participant agrees to the repayment of such amounts to the extent required by
such policy and applicable law.

 

17.Compliance with Laws and Regulations

This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Company to sell, issue or deliver Shares
under such Awards, shall be subject to all applicable foreign, federal, state
and local laws, rules and regulations, stock exchange rules and regulations, and
to such approvals by any governmental or regulatory agency as may be
required.  The Company shall not be required to register in a Participant’s name
or deliver any Shares prior to the completion of any registration or
qualification of such shares under any foreign, federal, state or local law or
any ruling or regulation of any government body which the Administrator shall
determine to be necessary or advisable.  To the extent the Company is unable to
or the Administrator deems it infeasible to obtain authority from any regulatory
body having jurisdiction, which authority is deemed by the

15

 

--------------------------------------------------------------------------------

Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, the Company and its Subsidiaries shall be relieved of any liability
with respect to the failure to issue or sell such Shares as to which such
requisite authority shall not have been obtained.  No Option shall be
exercisable and no Shares shall be issued and/or transferable under any other
Award unless a registration statement with respect to the Shares underlying such
Option is effective and current or the Company has determined that such
registration is unnecessary.

In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Administrator may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such individual to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy.  The Administrator may also
impose conditions on the grant, issuance, exercise, vesting, settlement or
retention of Awards in order to comply with such foreign law and/or to minimize
the Company’s obligations with respect to tax equalization for Participants
employed outside their home country.

18.Withholding

To the extent required by applicable federal, state, local or foreign law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of an Option
exercise, disposition of Shares issued under an Incentive Stock Option, the
vesting of or settlement of an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award.  To the extent a Participant
makes an election under Section 83(b) of the Code, within ten days of filing
such election with the Internal Revenue Service, the Participant must notify the
Company in writing of such election.  The Company and its Subsidiaries shall not
be required to issue Shares, make any payment or to recognize the transfer or
disposition of Shares until all such obligations are satisfied.  The
Administrator may provide for or permit these obligations to be satisfied
through the mandatory or elective sale of Shares and/or by having the Company
withhold a portion of the Shares that otherwise would be issued to him or her
upon exercise of the Option or the vesting or settlement of an Award up to the
minimum amount necessary to satisfy such obligations (or, if and when the
Company adopts any applicable accounting standard allowing for greater Share
withholding, up to such withholding rate that will not cause an adverse
accounting consequence or cost), or by tendering Shares previously acquired.

19.Administration of the Plan

(a)Administrator of the Plan.  The Plan shall be administered by the
Administrator who shall be the Compensation and Personnel Committee of the Board
or, in the absence of a Compensation and Personnel Committee, the Board
itself.  Any power of the Administrator may also be exercised by the Board,
except to the extent that the grant or exercise of such authority would cause
any Award or transaction to become subject to (or lose an exemption under) the
short-swing profit recovery provisions of Section 16 of the Securities Exchange
Act of 1934 or cause an Award intended to qualify for treatment as
performance-based compensation under Section 162(m) of the Code to not so
qualify.  To the extent that any permitted action taken by the Board conflicts
with action taken by the Administrator, the Board action shall control.  The
Compensation and Personnel Committee may by resolution authorize one or more
officers of the Company to perform any or all things that the Administrator is
authorized and empowered to do or perform under the Plan, and for all purposes
under this Plan, such officer or officers shall be treated as the Administrator;
provided, however, that the resolution so authorizing such officer or officers
shall specify the total number of Awards (if any) such officer or officers may
award pursuant to such delegated authority, and any such Award shall be subject
to the form of Award Agreement theretofore approved by the Compensation and
Personnel Committee; and, provided, further, that such authorization shall not
provide for the grant of Awards to officers or directors of the Company.  No
such officer shall designate himself or herself as a recipient of any Awards
granted under authority delegated to

16

 

--------------------------------------------------------------------------------

such officer.  The Compensation and Personnel Committee hereby designates the
Secretary of the Company and the head of the Company’s human resource function
to assist the Administrator in the administration of the Plan and execute
agreements evidencing Awards made under this Plan or other documents entered
into under this Plan on behalf of the Administrator or the Company.  In
addition, the Compensation and Personnel Committee may delegate any or all
aspects of the day-to-day administration of the Plan to one or more officers or
employees of the Company or any Subsidiary, and/or to one or more agents.

(b)Powers of Administrator.  Subject to the express provisions of this Plan, the
Administrator shall be authorized and empowered to do all things that it
determines to be necessary or appropriate in connection with the administration
of this Plan, including, without limitation: (i) to prescribe, amend and rescind
rules and regulations relating to this Plan and to define terms not otherwise
defined herein; (ii) to determine which persons are Participants, to which of
such Participants, if any, Awards shall be granted hereunder and the timing of
any such Awards; (iii) to grant Awards to Participants and determine the terms
and conditions thereof, including the number of Shares subject to Awards and the
exercise or purchase price of such Shares and the circumstances under which
Awards become exercisable or vested or are forfeited or expire, which terms may
but need not be conditioned upon the passage of time, continued employment, the
satisfaction of performance criteria, the occurrence of certain events
(including a Change in Control), or other factors; (iv) to establish and verify
the extent of satisfaction of any performance goals or other conditions
applicable to the grant, issuance, exercisability, vesting and/or ability to
retain any Award; (v) to prescribe and amend the terms of the agreements or
other documents evidencing Awards made under this Plan (which need not be
identical) and the terms of or form of any document or notice required to be
delivered to the Company by Participants under this Plan; (vi) to determine the
extent to which adjustments are required pursuant to Section 12; (vii) to
interpret and construe this Plan, any rules and regulations under this Plan and
the terms and conditions of any Award granted hereunder, and to make exceptions
to any such provisions in if the Administrator, in good faith, determines that
it is necessary to do so in light of extraordinary circumstances and for the
benefit of the Company and so as to avoid unanticipated consequences or address
unanticipated events (including any temporary closure of an applicable stock
exchange, disruption of communications or natural catastrophe); (viii) to
approve corrections in the documentation or administration of any Award; (ix) to
require or permit Participant elections and/or consents under this Plan to be
made by means of such electronic media as the Administrator may prescribe; and
(x) to make all other determinations deemed necessary or advisable for the
administration of this Plan.  The Administrator may, in its sole and absolute
discretion, without amendment to the Plan, waive or amend the operation of Plan
provisions respecting exercise after termination of employment or service to the
Company or an Affiliate and, except as otherwise provided herein, adjust any of
the terms of any Award.  The Administrator may also (A) accelerate the date on
which any Award granted under the Plan becomes exercisable or (B) accelerate the
vesting date or waive or adjust any condition imposed hereunder with respect to
the vesting or exercisability of an Award, provided that the Administrator, in
good faith, determines that such acceleration, waiver or other adjustment is
necessary or desirable in light of applicable circumstances.  Notwithstanding
anything in the Plan to the contrary, other than in connection with a change in
the Company’s capitalization (as described in Section 12) the Company shall not,
without stockholder approval, (i) reduce the exercise price of an Option or
Stock Appreciation Right, (ii) exchange an Option or Stock Appreciation Right
for a new Option or Stock Appreciation Right with a lower exercise price or
(iii) at any time when the exercise price of an Option or Stock Appreciation
Right is above the Fair Market Value of a Share, exchange such Option or Stock
Appreciation Right for cash or other property; provided, however, that in the
event of a Change in Control, any Award with an exercise price that equals or
exceeds the value of the consideration to be paid to the holders of Common Stock
(on a per share basis) may be cancelled  without any consideration.

17

 

--------------------------------------------------------------------------------

(c)Determinations by the Administrator.  All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of or operation of any
Award granted hereunder, shall be final and binding on all Participants,
beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Award, and no such decision, determination or interpretation may
be altered or nullified by any other Person except if determined to be arbitrary
or capricious as provided in Section 24.  The Administrator shall consider such
factors as it deems relevant, in its sole and absolute discretion, to making
such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any officer or other employee of
the Company and such attorneys, consultants and accountants as it may select.

(d)Subsidiary Awards.  In the case of a grant of an Award to any Participant
employed by a Subsidiary, such grant may, if the Administrator so directs, be
implemented by the Company issuing any subject Shares to the Subsidiary, for
such lawful consideration as the Administrator may determine, upon the condition
or understanding that the Subsidiary will transfer the Shares to the Participant
in accordance with the terms of the Award specified by the Administrator
pursuant to the provisions of the Plan.  Notwithstanding any other provision
hereof, such Award may be issued by and in the name of the Subsidiary and shall
be deemed granted on such date as the Administrator shall determine.

20.Amendment of the Plan or Awards

The Board may amend, alter or discontinue this Plan and the Administrator may
amend, or alter any agreement or other document evidencing an Award made under
this Plan but, except as provided pursuant to the provisions of Section 12, no
such amendment shall, without the approval of the stockholders of the Company:

(a)increase the maximum number of Shares for which Awards may be granted under
this Plan;

(b)reduce the price at which Options may be granted below the price provided for
in Section 6(a);

(c)reduce the exercise price of outstanding Options or Stock Appreciation Rights
and, at any time when the exercise price of an Option or Stock Appreciation
Right is above the Fair Market Value of a Share, exchange such Option or Stock
Appreciation Right for cash or other property;

(d)extend the term of this Plan;

(e)change the class of persons eligible to be Participants;

(f)otherwise amend the Plan in any manner requiring stockholder approval by law
or under the New York Stock Exchange listing requirements; or

(g)increase the individual maximum limits in Sections 5(c) and (d).

Any amendment to comply with changes in governing law or accounting standards
shall not require stockholder approval.

No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Administrator determines in its sole discretion and prior to the date of any

18

 

--------------------------------------------------------------------------------

Change in Control that such amendment or alteration either (i) is required or
advisable in order for the Company, the Plan or the Award to satisfy any law or
regulation or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard, or (ii) is not reasonably likely to
significantly diminish the benefits provided under such Award, or that any such
diminishment has been adequately compensated.

21.No Liability of Company

The Company and any Subsidiary or affiliate which is in existence or hereafter
comes into existence, the Board and the Administrator shall not be liable to a
Participant or any other person as to: (i) the non-issuance or sale of Shares as
to which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any Shares hereunder; and (ii) any tax
consequence expected, but not realized, by any Participant or other person due
to the receipt, exercise or settlement of any Award granted hereunder.

22.Non-Exclusivity of Plan

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Administrator to adopt such
other incentive arrangements as either may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under this Plan or an arrangement not intended to qualify under Code Section
162(m), and such arrangements may be either generally applicable or applicable
only in specific cases.

23.Governing Law

This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the Delaware and applicable federal
law.  Any reference in this Plan or in the agreement or other document
evidencing any Awards to a provision of law or to a rule or regulation shall be
deemed to include any successor law, rule or regulation of similar effect or
applicability.

24.Arbitration of Disputes

In the event a Participant or other holder of an Award or person claiming a
right under an Award or the Plan believes that a decision by the Administrator
with respect to such person or Award was arbitrary or capricious, the person may
request arbitration with respect to such decision.  The review by the arbitrator
shall be limited to determining whether the Participant or other Award holder
has proven that the Administrator’s decision was arbitrary or capricious.  This
arbitration shall be the sole and exclusive review permitted of the
Administrator’s decision.  Participants, Award holders and persons claiming
rights under an Award or the Plan explicitly waive any right to judicial review.

Notice of demand for arbitration shall be made in writing to the Administrator
within thirty (30) days after the applicable decision by the Administrator.  The
arbitrator shall be selected by those members of the Board who are neither
members of the Compensation and Personnel Committee of the Board nor employees
of the Company or any Subsidiary.  If there are no such members of the Board,
the arbitrator shall be selected by the Board.  The arbitrator shall be an
individual who is an attorney licensed to practice law in the jurisdiction in
which the Company’s headquarters are then located.  Such arbitrator shall be
neutral within the meaning of the Commercial Rules of Dispute Resolution of the
American Arbitration Association; provided, however, that the arbitration shall
not be administered by the American Arbitration Association.  Any challenge to
the neutrality of the arbitrator shall be resolved by the

19

 

--------------------------------------------------------------------------------

arbitrator whose decision shall be final and conclusive.  The arbitration shall
be administered and conducted by the arbitrator pursuant to the Commercial Rules
of Dispute Resolution of the American Arbitration Association.  Each side shall
bear its own fees and expenses, including its own attorney’s fees, and each side
shall bear one half of the arbitrator’s fees and expenses.  The decision of the
arbitrator on the issue(s) presented for arbitration shall be final and
conclusive and may be enforced in any court of competent jurisdiction.

25.No Right to Employment, Reelection or Continued Service

Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor shall this Plan
or an Award itself confer upon any Participant any right to continue his or her
employment or service for any specified period of time.  Neither an Award nor
any benefits arising under this Plan shall constitute an employment contract
with the Company, any Subsidiary and/or its affiliates.  Subject to Sections 4
and 20, this Plan and the benefits hereunder may be terminated at any time in
the sole and exclusive discretion of the Board without giving rise to any
liability on the part of the Company, its Subsidiaries and/or its affiliates.

26.Unfunded Plan

The Plan is intended to be an unfunded plan.  Participants are and shall at all
times be general creditors of the Company with respect to their Awards.  If the
Administrator or the Company chooses to set aside funds in a trust or otherwise
for the payment of Awards under the Plan, such funds shall at all times be
subject to the claims of the creditors of the Company in the event of its
bankruptcy or insolvency.

27.Section 409A

Awards granted under the Plan are intended to comply with, or be exempt from,
the applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.  Although the Company
does not guarantee any particular tax treatment, to the extent that any Award is
subject to Section 409A of the Code, it shall be paid in a manner that is
intended to comply with Section 409A of the Code, including regulations and any
other guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto.  In no event whatsoever shall the Company be
liable for any additional tax, interest or penalties that may be imposed on a
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.

To the extent any payment under this Plan is considered deferred compensation
subject to the restrictions contained in Section 409A of the Code, and to the
extent necessary to avoid the imposition of taxes under Section 409A of the
Code, such payment may not be made to a specified employee (as determined in
accordance with a uniform policy adopted by the Company with respect to all
arrangements subject to Section 409A of the Code) upon separation from service
(within the meaning of Section 409A of the Code) before the date that is six
months after the specified employee’s separation from service (or, if earlier,
the specified employee’s death). Any payment that would otherwise be made during
this period of delay shall be accumulated and paid on the sixth month plus one
day following the specified employee’s separation from service (or, if earlier,
as soon as administratively practicable after the specified employee’s death).

 

20

 